DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,764,811. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 11 and 16 of Application No. 16/934,106 is a broadened version of independent claims 1, 11 and 15 of US Patent No. 10,764,811 by eliminating some claimed elements/functions from the independent claims.  The mapping of the claims are shown below in the table.

Claims from Application No. 16/934,106
Claims from US Patent No. 10,764,918

1. A method, comprising: 
broadcasting, by a scheduler user equipment comprising a processor, synchronization signals to a first user equipment that identify 















receiving, by the scheduler user equipment from the first user equipment, a scheduling request for the scheduling of the resources for transmission of data by the first user equipment; and in response to receiving the scheduling request for the scheduling of the 

2. The method of claim 1, wherein transmitting the scheduling information to the first user equipment comprises transmitting the scheduling information as downlink control information to the first user equipment. 

3. The method of claim 1, wherein receiving the scheduling request further comprises receiving traffic type information identifying the scheduling request as corresponding to unicast traffic, and further comprising, receiving, by the scheduler user equipment 

4. The method of claim 1, wherein receiving the scheduling request further comprises receiving traffic type information identifying the scheduling request as corresponding to broadcast traffic, and wherein, in response to receiving the scheduling request for the scheduling of the resources, the facilitating, by the scheduler user equipment, further comprises, facilitating, by the scheduler user equipment, transmitting the scheduling information to a third user equipment to facilitate the transmission of the data as a broadcast transmission by the first user equipment to the second user equipment and the third user equipment. 

5. The method of claim 1, wherein receiving the scheduling request further comprises receiving traffic type information identifying the scheduling request as corresponding to 

6. The method of claim 1, wherein receiving the scheduling request further comprises receiving traffic type information identifying the scheduling request as corresponding to cellular traffic. 

7. The method of claim 6, further comprising operating the scheduler user equipment as an access link with respect to the first user equipment, comprising receiving, by the scheduler user equipment, cellular data from 


8. The method of claim 6, further comprising, communicating, by the scheduler user equipment, with the first user equipment using a Sidelink control format and a Sidelink data transmission format to receive cellular data from the first user equipment. 


9. The method of claim 1, wherein the scheduler user equipment comprises a first scheduler user equipment communicatively coupled to network equipment, and further comprising, receiving, from the first user equipment, an identifier of a third user equipment identifying the third user equipment as an intended recipient of the transmission of the data by the first user equipment, determining, by the first scheduler 

10. The method of claim 1, wherein the scheduler user equipment comprises a first scheduler user equipment communicatively coupled to a network device, and further comprising, receiving, from the first user equipment, an identifier of a second user equipment identifying the second user equipment as an intended recipient of the transmission of the data by the first user equipment, determining, by the first scheduler user equipment, that the second user equipment is served by a second scheduler user equipment, and coordinating, by the first scheduler user equipment and the second 

11. A transmitter user equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: requesting scheduling of resources from a scheduler user equipment that is configured with resource scheduling capability; in response to requesting the scheduling of the resources, receiving scheduling data from the scheduler user equipment; and communicating directly with a receiver user equipment based on the scheduling data. 









12. The transmitter user equipment of claim 11, wherein requesting the scheduling of the resources comprises requesting the scheduling data for a multicast transmission, and wherein communicating directly with the receiver user equipment based on the scheduling data comprises multicasting a transmission to the receiver user equipment. 

13. The transmitter user equipment of claim 11, wherein requesting the scheduling of the resources comprises requesting the scheduling data for a unicast transmission to the receiver user equipment and identifying the receiver user equipment to the scheduler user equipment, and wherein communicating directly with the receiver user equipment based on the scheduling data comprises unicasting a transmission to the receiver user equipment. 

14. The transmitter user equipment of claim 11, wherein requesting the scheduling of the resources comprises requesting the scheduling data for transmission of cellular data to the scheduler user equipment. 






16. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a local manager radio user equipment, facilitate performance of operations, the operations comprising: receiving, from network equipment coupled to the local manager radio user equipment, radio user equipment communication resource scheduling data; receiving, from a transmitter user equipment that is in a group managed by the local 















18. The non-transitory machine-readable medium of claim 16, wherein the receiver user equipment is in a different group managed by a different local manager radio user equipment, and wherein the operations further comprise, coordinating with the different local manager radio user equipment to facilitate the transmission of the data from the transmitter user equipment to the receiver user equipment. 

19. The non-transitory machine-readable medium of claim 16, wherein scheduling the 

20. The non-transitory machine-readable medium of claim 19, wherein transmitting the scheduling information to the transmitter user equipment comprises transmitting the scheduling information as downlink control information to the transmitter user equipment. 

15. The transmitter user equipment of claim 11, wherein receiving the scheduling data comprises receiving the scheduling data as downlink control information. 


1. A method, comprising: 
broadcasting, by a scheduler user equipment comprising a processor, synchronization signals to a first user equipment that identify 
wherein the scheduler user equipment comprises a first scheduler user equipment communicatively coupled to a network device associated with a cell; receiving, by the first scheduler user equipment from the network device, first resource pool information with which the first scheduler user equipment is configured for transmission of the scheduling information to the first user equipment, wherein the first resource pool information overlaps, without causing communication interference in the cell, with second resource pool information of a second scheduler user equipment communicatively coupled to the network device associated with the cell; receiving, by the scheduler user equipment from the first user equipment, a scheduling request for the scheduling of the resources for transmission of data by the first user equipment; and in response to the receiving the scheduling request for the scheduling of 

    2. The method of claim 1, wherein the transmitting the scheduling information to the first user equipment comprises transmitting the scheduling information as downlink control information to the first user equipment. 

    3. The method of claim 1, wherein the receiving the scheduling request further comprises receiving traffic type information identifying the scheduling request as corresponding to unicast traffic, and further comprising, receiving, by the scheduler user 

    4. The method of claim 1, wherein the receiving the scheduling request further comprises receiving traffic type information identifying the scheduling request as corresponding to broadcast traffic, and wherein in response to the receiving the scheduling request for the scheduling of the resources, the facilitating, by the scheduler user equipment further comprises, facilitating, by the scheduler user equipment, transmitting the scheduling information to a third user equipment to facilitate the transmission of the data as a broadcast transmission by the first user equipment to the second user equipment and third user equipment. 

    5. The method of claim 1, wherein the receiving the scheduling request further comprises receiving traffic type information identifying the scheduling request as 

    6. The method of claim 1, wherein the receiving the scheduling request further comprises receiving traffic type information identifying the scheduling request as corresponding to cellular traffic. 

    7. The method of claim 6, further comprising operating the scheduler user equipment as an access link with respect to the first user equipment, comprising receiving, by the scheduler user equipment, 

 8. The method of claim 6, further comprising, communicating, by the scheduler user equipment, with the first user equipment using one or more Sidelink control formats and one or more Sidelink data transmission formats to receive cellular data from the first user equipment. 

    9. The method of claim 1, wherein the scheduler user equipment comprises the first scheduler user equipment communicatively coupled to the network device, and further comprising, receiving, from the first user equipment, an identifier of a third user equipment identifying the third user equipment as an intended recipient of the transmission of the data by the first user equipment, determining, by the first scheduler 

    10. The method of claim 1, wherein the scheduler user equipment comprises the first scheduler user equipment communicatively coupled to the network device, and further comprising, receiving, from the first user equipment, an identifier of the second user equipment identifying the second user equipment as an intended recipient of the transmission of the data by the first user equipment, determining, by the first scheduler user equipment, that the second user equipment is served by the second scheduler user equipment, and coordinating, by the first scheduler user equipment and the second 

    11. A transmitter user equipment device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: requesting scheduling of resources from a scheduler user equipment device that is configured with resource scheduling capability; in response to the requesting the scheduling of the resources, receiving scheduling data from the scheduler user equipment device; and communicating directly with a receiver user equipment device based on the scheduling data, wherein the communicating comprises, in response to determining that the requesting the scheduling of the resources comprises requesting the scheduling data for a broadcast transmission, 

    12. The transmitter user equipment device of claim 11, wherein the communicating comprises, in response to determining that the requesting the scheduling of the resources comprises requesting the scheduling data for a multicast transmission, multicasting a transmission to the receiver user equipment device. 

    13. The transmitter user equipment device of claim 11, wherein the communicating comprises, in response to determining that the requesting the scheduling of the resources comprises requesting the scheduling data for a unicast transmission to the receiver user equipment device, identifying the receiver user equipment device to the scheduler user equipment device, and unicasting a transmission to the receiver user equipment device. 

    14. The transmitter user equipment device of claim 11, wherein the communicating comprises, in response to determining that the requesting the scheduling of the resources comprises requesting the scheduling data for transmission of cellular data to the scheduler user equipment device, operating the transmitter user equipment device as an access link with respect to the receiver user equipment device. 

    15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a local manager radio user equipment, facilitate performance of operations, the operations comprising: receiving, from a network device coupled to the local manager radio user equipment, radio user equipment communication resource scheduling data; receiving, from a transmitter user equipment that is in a group managed by the local 



    17. The non-transitory machine-readable medium of claim 15, wherein in response to determining that the receiver user equipment is in a different group managed by a different local manager radio user equipment, coordinating with the different local manager radio user equipment to facilitate the transmission of the data from the transmitter user equipment to the receiver user equipment. 

    18. The non-transitory machine-readable medium of claim 15, wherein the scheduling 

    19. The non-transitory machine-readable medium of claim 18, wherein the transmitting the scheduling information to the transmitter user equipment comprises transmitting the scheduling information as downlink control information to the transmitter user equipment. 
    
20. The transmitter user equipment device of claim 11, wherein the receiving the scheduling data comprises receiving the scheduling data as downlink control information. 









Claim Objections
Claim 1 is objected to because of the following informalities:  
Applicants are advised to amend claim 1 to show the following:
Claim 1.  A method, comprising: 
broadcasting, by a scheduler user equipment comprising a processor, synchronization signals to a first user equipment that identify the scheduler user equipment as capable of scheduling resources; 
receiving by the scheduler user equipment from the first user equipment, a scheduling request for the scheduling of the resources for transmission of data by the first user equipment; and 
in response to the receiving the scheduling request for the scheduling of the resources, facilitating, by the scheduler user equipment, transmitting scheduling information to the first user equipment and transmitting scheduling information to a second user equipment, to further facilitate the transmission of the data by the first user equipment directly to the second user equipment.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 8, 11, 14 – 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (Pub. No.: US 2016/0205714; hereinafter Morita’0205714) in view of Morita (Pub. No.: US 2016/0374051; hereinafter Morita’0374051).
 	Regarding claim 1, Morita’0205714 discloses a method, comprising: broadcasting, by a scheduler user equipment comprising a processor (see Fig. 2, UE 100 with a processor 160), synchronization signals to a first user equipment that identify the scheduler user equipment as capable of scheduling resources (see para. 0006, 0033, 0098 – 0099, the scheduling UE 100 may periodically broadcast a synchronization signal…wherein the synchronization signal includes identification information which is an identifier unique to the UE 100 that is the scheduling UE 100); receiving by the scheduler user equipment from the first user equipment, a scheduling request for the scheduling of the resources for transmission of data by the first user equipment (see para. 0044, 0107, the second user terminal requests for radio resource…).
Morita’0205714 does not disclose the following features: regarding claim 1, in response to the receiving the scheduling request for the scheduling of the resources, facilitating, by the scheduler user equipment, transmitting scheduling information to the first user equipment and transmitting scheduling information to the second user equipment, to further facilitate the transmission of the data by the first user equipment directly to the second user equipment
Regarding claim, Morita’0374051 discloses in response to the receiving the scheduling request for the scheduling of the resources, facilitating, by the scheduler user equipment, 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Morita’0205714, and have the features, as taught by Morita’0374051, in order to inhibit occurrence of interference in D2D communication, as discussed by Morita’0374051 (para. 0010).

	Regarding claim 2, Morita’0205714 discloses wherein the transmitting the scheduling information to the first user equipment comprises transmitting the scheduling information as downlink control information to the first user equipment (see Fig. 4, para. 0086, each subframe is a control region used as a physical downlink control channel for carrying information).  
	Regarding claim 3, Morita’0205714 discloses wherein the receiving the scheduling request further comprises receiving traffic type information identifying the scheduling request as corresponding to unicast traffic, and further comprising, receiving, by the scheduler user equipment from the first user equipment, an identifier of the second user equipment (see para. 0105, 0136, type of communication scheme is unicast; Fig. 11, para. 0139, scheduling UE 100 receives a message with the identifier of the UE 100).  
	Regarding claim 6, Morita’0205714 discloses wherein the receiving the scheduling request further comprises receiving traffic type information identifying the scheduling request as 
	Regarding claim 7, Morita’0205714 discloses further comprising operating the scheduler user equipment as an access link with respect to the first user equipment, comprising receiving, by the scheduler user equipment, cellular data from the first user equipment, and relaying, by the scheduler user equipment, the cellular data to a network device (see Fig. 6, cellular network in which UE A is communicating to UE B shown by the communication link).  
	Regarding claim 8, Morita’0205714 discloses further comprising, communicating, by the scheduler user equipment, with the first user equipment using one or more Sidelink control formats and one or more Sidelink data transmission formats to receive cellular data from the first user equipment (see Fig. 6, para. 0092 – 0094, a data path in the D2D (ex: sidelink) communication between UE A and UE B).  

	Regarding claim 11, Morita’0205714 discloses a transmitter user equipment device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, (see Fig. 2, UE 100 with a processor 160 coupled to a memory 150 for storing instructions…) the operations comprising: requesting scheduling of resources from a scheduler user equipment device that is configured with resource scheduling capability (see para. 0044, 0107, the second user terminal requests for radio resource…); in response to the requesting the scheduling of the resources, receiving scheduling data from the scheduler user equipment device (see para. 0044, 0107, the first user terminal 
Morita’0205714 does not disclose the following features: regarding claim 11, communicating directly with a receiver user equipment device based on the scheduling data.
Regarding claim 11, Morita’0374051 discloses communicating directly with a receiver user equipment device based on the scheduling data (see Fig. 9, Fig. 10, Fig. 11, para. 0024 – 0025, the scheduling terminal broadcasts scheduling information that indicates the radio resource allocated to each of the user terminal and the plurality of other user terminals for establishing D2D communication…).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Morita’0205714, and have the features, as taught by Morita’0374051, in order to inhibit occurrence of interference in D2D communication, as discussed by Morita’0374051 (para. 0010).

	Regarding claim 14, Morita’0205714 discloses wherein the requesting the scheduling of the resources comprises requesting the scheduling data for transmission of cellular data to the scheduler user equipment device (see Fig. 5, cellular network, para. 0044, transmits the assignment information of the radio resource in response to a request from the second user terminal or in accordance with a type of communication scheme…).  
 	Regarding claim 15, Morita’0205714 discloses wherein receiving the scheduling data comprises receiving the scheduling data as downlink control information (see Fig. 4, para. 0086, each subframe is a control region used as a physical downlink control channel for carrying information).  

	Regarding claim 16, Morita’0205714 discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor of a local manager radio user equipment (see Fig. 2, UE 100 with a processor 160 coupled to a memory 150), facilitate performance of operations, the operations comprising: receiving, from a network device coupled to the local manager radio user equipment, radio user equipment communication resource scheduling data (see Fig 1, abstract, para. 0006, 0032 – 0035, eNB is coupled to a scheduling terminal, Fig. 4, para. 0085 – 0086, radio resources assigned to the UE 100); receiving, from a transmitter user equipment that is in a group managed by the local manager radio user equipment, a request to schedule the transmitter user equipment with scheduling information, wherein the request is associated with traffic type information (see para. 0044, 0136, transmits the assignment information of the radio resource in response to a request from the second user terminal or in accordance with a type of communication scheme…wherein the type of communication scheme may be unicast…).
Morita’0205714 does not disclose the following features: regarding claim 16, scheduling the transmitter user equipment based on the radio user equipment communication resource scheduling data and the traffic type information, to facilitate a transmission of data from the transmitter user equipment to a receiver user equipment.  
Regarding claim 16, Morita’0374051 discloses scheduling the transmitter user equipment based on the radio user equipment communication resource scheduling data and the traffic type information, to facilitate a transmission of data from the transmitter user equipment to a receiver user equipment (see Fig. 9, Fig. 10, Fig. 11, para. 0024 – 0025, the scheduling terminal 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Morita’0205714, and have the features, as taught by Morita’0374051, in order to inhibit occurrence of interference in D2D communication, as discussed by Morita’0374051 (para. 0010).

	Regarding claim 17, Morita’0205714 discloses wherein the traffic type information corresponds to cellular data information, and wherein the operations further comprise, receiving the transmission comprising cellular data from the transmitter user equipment at the local manager radio user equipment, and relaying the cellular data to the network device (see Fig. 6, cellular network in which UE A is communicating to UE B shown by the communication link).  
	Regarding claim 19, Morita’0205714 discloses wherein scheduling the transmitter user equipment comprises transmitting scheduling information to the transmitter user equipment (see Fig. 4, para. 0086, each subframe is a control region used as a physical downlink control channel for carrying information).   
	Regarding claim 20, Morita’0205714 discloses wherein transmitting the scheduling information to the transmitter user equipment comprises transmitting the scheduling information as downlink control information to the transmitter user equipment (see Fig. 4, para. 0086, each subframe is a control region used as a physical downlink control channel for carrying information).  


Allowable Subject Matter
Claims 4, 5, 9, 10, 12, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
 	Examiner's Note: Examiner has cited particular paragraphs, columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and, also to verify and ascertain the metes and bounds of the Claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473